        Case 5:20-cv-03556-BLF Document 140 Filed 05/12/21 Page 1 of 2



 1   Justina K. Sessions, SBN 270914
     WILSON SONSINI GOODRICH & ROSATI
 2   Professional Corporation
     One Market Plaza
 3   Spear Tower, Suite 3300
     San Francisco, California 94105
 4   Telephone: (415) 947-2197
     Facsimile: (415) 947-2099
 5   Email: jsessions@wsgr.com

 6   Jonathan M. Jacobson, New York SBN 1350495
     WILSON SONSINI GOODRICH & ROSATI
 7   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 8   New York, New York 10019
     Telephone: (212) 497-7758
 9   Facsimile: (212) 999-5899
     Email: jjacobson@wsgr.com
10
     Counsel for Defendants Google LLC
11   and Alphabet Inc.

12
                                   UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16
     IN RE GOOGLE DIGITAL ADVERTISING               )   Case Nos.: 5:20-cv-03556-BLF
17   ANTITRUST LITIGATION                           )              5:21-cv-02629-BLF
                                                    )
18                                                  )
                                                    )   DEFENDANTS’ STATEMENT IN
19   DOCUMENT RELATES TO:                           )   SUPPORT OF CONSOLIDATION
                                                    )
20   Organic Panaceas, LLC v. Google, LLC et al.,   )
     No. 5:21-cv-02629-BLF (N.D. Cal.)              )
21                                                  )
                                                    )
22                                                  )
                                                    )
23                                                  )
                                                    )
24

25

26

27

28


     DEFENDANTS’ STATEMENT                                          CASE NOS.: 5:20-CV-03556-BLF
     IN SUPPORT OF CONSOLIDATION
                                                                               5:21-CV-02629-BLF
        Case 5:20-cv-03556-BLF Document 140 Filed 05/12/21 Page 2 of 2



 1          The Court’s Order relating Organic Panaceas, LLC v. Google, LLC et al., No. 5:21-cv-

 2   02629-BLF (“Organic Panaceas”) to In re Google Digital Advertising Antitrust Litigation, No.

 3   5:20-cv-03556-BLF (“Digital Ads”), ECF No. 139, ordered the parties to show cause on or before

 4   May 12, 2021 why Organic Panaceas should not be consolidated with Digital Ads.

 5          Defendants Google LLC and Alphabet Inc. support the consolidation of Organic Panaceas

 6   with Digital Ads.

 7
     Dated: May 12, 2021                            Respectfully submitted,
 8
                                                    /s/ Justina K. Sessions
 9
                                                    Justina K. Sessions, SBN 270914
                                                    WILSON SONSINI GOODRICH & ROSATI
10
                                                    Professional Corporation
                                                    One Market Plaza
11
                                                    Spear Tower, Suite 3300
                                                    San Francisco, California 94105
12
                                                    Telephone: (415) 947-2197
                                                    Facsimile: (415) 947-2099
13
                                                    Email: jsessions@wsgr.com
14
                                                    Jonathan M. Jacobson, New York SBN 1350495
                                                    WILSON SONSINI GOODRICH & ROSATI
15
                                                    Professional Corporation
                                                    1301 Avenue of the Americas, 40th Floor
16
                                                    New York, New York 10019
                                                    Telephone: (212) 497-7758
17
                                                    Facsimile: (212) 999-5899
                                                    Email: jjacobson@wsgr.com
18
                                                    Counsel for Defendants Google LLC
19
                                                    and Alphabet Inc.
20

21

22

23

24

25

26

27

28


     DEFENDANTS’ STATEMENT                          -1-                  CASE NOS.: 5:20-CV-03556-BLF
     IN SUPPORT OF CONSOLIDATION
                                                                                    5:21-CV-02629-BLF
